Gilbert, J.
The plaintiff in an equitable petition gave bond with surety upon condition to obtain an injunction. The plaintiff failed in his suit, and the defendant obtained a judgment against him and the surety on his bond. This judgment was reviewed by the Supreme Court and held to be valid and binding upon both principal and surety. Harris v. Woodard, 144 Ga. 211 (86 S. E. 1097). Subsequently the surety filed an equitable petition to set aside the judgment, on the ground that the attorney for the defendant in the former suit had granted certain indulgences to his principal, of which he did not know prior to the filing of this suit. The matters complained of were all known to the principal at the time the judgment was rendered against him - and his surety, and could have been ascertained by the surety with *85the slightest exercise of diligence. The court did not abuse his discretion in refusing to enjoin the fi. fa. against the surety.
November 15, 1916.
Rehearing denied December 19, 1916.
Petition for injunction. Before Judge Kent. Houston superior court. March lé, 1916.
L. D. Moore, for plaintiff.
Jule Felton and A. 0. Riley, for defendants.

Judgment affirmed.


All the Justices concur.